The action in counts 2 and 3 was for work and labor done. Defendant's plea in abatement to the effect that he was a resident of Montgomery county was insufficient and subject to the demurrer interposed thereto for failure to aver that the work and labor was not done in Shelby county where the suit was brought. Such an action may be maintained in the county where the work was done under the express provision of section 10468, Code 1923. Gay v. Cummings, 23 Ala. App. 8, 122 So. 313.
The court erred in overruling the demurrer to these pleas, and the judgment will accordingly be here reversed, the nonsuit set aside, and the cause restored to the docket for further proceedings in said court.
Reversed and remanded.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.